 


114 HR 1414 IH: Pay As You Rate Act
U.S. House of Representatives
2015-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1414 
IN THE HOUSE OF REPRESENTATIVES 
 
March 17, 2015 
Ms. Titus introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary to make interim payments of disability compensation benefits for certain claims for such compensation prior to the adjudication of such claims, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Pay As You Rate Act. 2.Interim payments of compensation benefits under laws administered by the Secretary of Veterans Affairs (a)In generalSubchapter III of chapter 51 of title 38, United States Code, is amended by adding at the end the following new section:

5127.Interim payments of compensation benefits
(a)In generalIn the case of a claim described in subsection (b), prior to adjudicating the claim, the Secretary shall make interim payments of monetary benefits to the claimant based on any disability for which the Secretary has made a decision. Upon the adjudication of the claim, the Secretary shall pay to the claimant any monetary benefits awarded to the claimant for the period of payment under section 5111 of this title less the amount of such benefits paid to the claimant under this section. (b)Claim describedA claim described in this subsection is a claim for disability compensation under chapter 11 of this title—
(1)the adjudication of which requires the Secretary to make decisions with respect to two or more disabilities; and (2)for which, before completing the adjudication of the claim, the Secretary makes a decision with respect to a disability that would result in the payment of monetary benefits to the claimant upon the adjudication of the claim, .
(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items relating to such subchapter the following new item:   5127. Interim payments of compensation benefits..  